Citation Nr: 0916648	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  06-06 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for service connected migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1987 to 
January 1998.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board remanded this matter in October 2008 for additional 
development, which has been completed.


FINDING OF FACT

The Veteran suffers migraines that affect his employment and 
cause nausea, light sensitivity, and occasional vomiting.


CONCLUSION OF LAW

The criteria for an evaluation of 10 percent, but no higher, 
for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R.  
§ 4.124a, Diagnostic Code 8100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.   
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran has been granted an initial noncompensable 
disability evaluation under 38 C.F.R. § 4.124a, Diagnostic 
Code (DC) 8100, for his migraines.  Migraine headaches with 
characteristic prostrating attacks averaging one every two 
months over the last several months warrant a 10 percent 
rating.  A 30 percent rating is warranted for migraine 
headaches with characteristic prostrating attacks occurring 
on an average of once a month over the last several months.  
A 50 percent rating is warranted for migraine headaches with 
very frequent completely prostrating and prolonged attacks, 
productive of severe economic inadaptability.  This is the 
maximum rating available for migraine headaches pursuant to 
DC 8100.

By way of reference, the Board notes that according to 
WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD 
COLLEGE EDITION (1986), p. 1080, "prostration" is defined 
as "utter physical exhaustion or helplessness."  A very 
similar definition is found in DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is 
defined as "extreme exhaustion or powerlessness."

The Veteran had a VA examination in November 2008.  The 
examiner reviewed the Veteran's claims file and medical 
records in conjunction with the examination.

The Veteran characterized his migraines as a sharp pain along 
the temporal region bilaterally, with an intensity of 8 to 9 
out of 10, and no precipitating events or activities.  His 
symptoms are partially alleviated by taking Tylenol.  

The Veteran reported weekly migraine headaches over the last 
year.  He indicated that he takes Tylenol 500 two to three 
times per week.  He said that he suffers about 6 to 7 
migraines per month.

The examiner diagnosed the Veteran with migraine headaches 
with significant effects on his usual occupation.  The 
migraines cause decreased concentration and visual difficulty 
and moderately affect his ability to shop, engage in 
recreation, and travel.  The migraines mildly impact chores 
and exercise.

The Veteran reported that he has been working for the US 
Postal Service for 8 years and that he is a supervisor.  In 
the past 12 months, the Veteran had no hospitalizations, ER 
visits or periods of incapacitation secondary to migraine 
headaches.

The Veteran had a VA examination in June 2006.  The examiner 
reviewed the claims file.

The Veteran stated that he experienced headaches that lasted 
from a couple of hours to the entire day or several days.  He 
stated that intensity varied from a 7-8 on the pain scale and 
caused mild nausea and occasional vomiting.

The Veteran's medications were tapered off in 2005, and he 
currently takes Inderal three times per day.  He denied any 
relief from the medication.

The headaches had no precipitating factors, and the Veteran 
stated that he had had a headache almost daily for the last 
12 months.

The physical and neurological exams were normal.  The 
examiner diagnosed the Veteran with chronic headaches.

VA outpatient treatment records show treatment for the 
Veteran's migraines.  Some, including the record from July 
12, 2005, show that the Veteran suffers headaches on a daily 
basis that last from a few minutes to days.  The Veteran 
stated that the headaches are preceded by a very loud ringing 
in his ears.

The neurology consult, also dated July 12, 2005, indicates 
that the Veteran had suffered headaches almost daily for the 
two prior years.  He stated that the headaches are mild most 
of the time, but occasionally escalates to intolerable.

When suffering his headaches, bright light bothers him and he 
suffers severe nausea.  The neurologist diagnosed the Veteran 
with intractable classic migraine daily headaches.

For a 10 percent rating, the Veteran must have characteristic 
prostrating attacks averaging one every two months or 
occurring on an average of once a month over the last several 
months for a 30 percent rating.  

Based upon the evidence, it does not appear that the Veteran 
suffers migraines that cause characteristic prostrating 
attacks.  The VA examination of November 2008 indicates that 
the Veteran did not have hospitalizations, ER visits, or 
periods of incapacitation secondary to migraine headaches.  
In addition, the Veteran has not reported any prostrating 
characteristics that indicate utter physical exhaustion or 
helplessness or extreme exhaustion or powerlessness.  The 
Veteran's migraines cause nausea, occasional vomiting, and 
sensitivity to light.  His symptoms are partially alleviated 
with Tylenol.  

However, because the Veteran expressed that he suffers 
migraines on a daily basis and because the VA examiner stated 
that the migraine headaches have significant effects on his 
usual occupation, causing decreased concentration and visual 
difficulty, the Board finds that a 10 percent rating is 
warranted.

A 30 percent rating is not warranted as the evidence fails to 
show characteristic prostrating attacks on a monthly basis.  
A 50 percent rating is not warranted as the evidence fails to 
show frequent completely prostrating and prolonged attacks, 
productive of severe economic inadaptability.

The Board also considered whether the Veteran's disability 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  In this regard, the Board notes that the 
Veteran's disability has not been shown objectively to 
interfere markedly with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings are 
not met.

The Board has also considered the applicability of assigning 
staged ratings.  Fenderson v. West, 12 Vet. App. 119.  
However, the Board finds that the 10 percent rating 
adequately represents the Veteran's disability throughout the 
pendency of his claim.

A 10 percent disability rating, but not higher, is granted 
for migraines.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

Here, the VCAA duty to notify was satisfied by way of a 
letter(s) sent to the Veteran in September 2004 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The Veteran was afforded a VA medical 
examination in June 2006 and November 2008.  Significantly, 
neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

An initial disability rating of 10 percent is granted for 
service connected migraines.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


